Exhibit 10.4

RESTRICTED STOCK AWARD
non-transferable
GRANT TO
DAVID H. BERGSTROM
(the “Participant”) on December 4, 2006
by NovaDel Pharma Inc. (the “Company”) of
100,000 shares of its common stock, par value $0.001 per share (the “Restricted
Shares”)


pursuant to and subject to the provisions of the 2006 NovaDel Pharma Inc. Equity
Incentive Plan (the “Plan”) and to the terms and conditions set forth hereafter.

IN WITNESS WHEREOF, NovaDel Pharma Inc. acting by and through its duly
authorized officer, has caused this Award Agreement to be executed as of the day
and year first above written.

  NovaDel Pharma Inc.

By:/s/ MICHAEL E. SPICER          
Its: Chief Financial Officer


Accepted by the Participant:

/s/ DAVID H. BERGSTROM          
David H. Bergstrom


 

 

--------------------------------------------------------------------------------




1. Grant of Shares. The committee (the “Committee”) appointed by the Board of
Directors of the Company to administer the 2006 NovaDel Pharma Inc. Equity
Incentive Plan (the “Plan”), hereby grants to the Participant named above,
subject to the restrictions and the other terms and conditions in the Plan and
in this Award Agreement, the number of Shares indicated on page 1 hereof (the
“Restricted Shares”). Unless otherwise indicated, any capitalized terms used but
not defined herein shall have the meaning ascribed to such term in the Plan. By
accepting the Restricted Shares, the Participant is deemed to agree to comply
with the terms of the Plan, this Award Agreement and all applicable laws and
regulations.                2. Restrictions. The Restricted Shares are subject
to each of the following restrictions set forth in this Section. Restricted
Shares may not be sold, transferred, exchanged, assigned, pledged, hypothecated
or otherwise encumbered. Any attempted sale, transfer, exchange, assignment,
pledge, hypothecation or other encumbrance of the Restricted Shares in violation
of this Award Agreement shall be void and of no effect and the Company shall
have the right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent. If the Participant’s employment
with the Company terminates as provided in Section 6 hereof, then the
Participant shall forfeit all of the Participant’s right, title and interest in
and to the Restricted Shares as of the date of termination and such Restricted
Shares shall immediately revert to the Company. The restrictions imposed under
this Section shall apply to all Shares or other securities issued with respect
to Restricted Shares hereunder in connection with any merger, reorganization,
consolidation, recapitalization, stock dividend or other change in corporate
structure affecting the Shares.   3. Expiration and Termination of Restrictions.
The restrictions imposed under Section 2 will cumulatively expire (the period
prior to such expiration being referred to herein as the “Restricted Period”) as
follows:       (a)   One Year after the Grant Date, 33% of the Restricted Shares
shall vest;     (b) Two Years after Grant Date, 33% of the Restricted Shares
shall vest;     (c) Three Years after Grant Date, 34% of the Restricted Shares
shall vest;     (d) Notwithstanding (a) – (c) of this Section 3, all (100%) of
the Restricted Shares shall vest upon the death or Disability of the
Participant.         4. Delivery of Shares. The Restricted Shares will be
registered in the name of the Participant as of the Grant Date and will be held
by the Company during the Restriction Period in certificated or uncertificated
(book-entry) form. If a certificate for Restricted Shares is issued during the
Restriction Period with respect to such Restricted Shares, such certificate
shall be registered in the name of the Participant and shall bear a legend
delineating such restriction.     Stock certificates for the Shares with a
legend shall be delivered to the Participant (or the Participant’s designee upon
request of the Participant) after the expiration of the Restriction Period, but
delivery may be postponed for such period as may be required for the Company
with reasonable diligence to comply if deemed advisable by the Company, with
registration requirements under the 1933 Act, listing requirements under the
rules of any stock exchange, and requirements under any other law or regulation
applicable to the issuance or transfer of the Restricted Shares.   5. Voting and
Dividend Rights. The Participant, as beneficial owner of the Restricted Shares,
shall have full voting and dividend rights with respect to the Restricted Shares
from and after the Grant Date (i.e., throughout the Restriction Period). If the
Participant forfeits any rights  

--------------------------------------------------------------------------------




  he or she may have under this Award Agreement in accordance with Section 6,
the Participant shall no longer have any rights as a stockholder with respect to
the Restricted Shares or any interest therein and the Participant shall no
longer be entitled to receive dividends on such stock.   6. Termination.  
        

          (a)      For Cause. If, during the Restriction Period as to any
Restricted Shares hereunder, the Participant’s employment or service is
terminated for Cause or by the Participant, then all Restricted Shares hereunder
shall be forfeited.

          (b)      Other. If, during the Restriction Period as to any Restricted
Shares hereunder, (i) the Participant’s employment is terminated prior to the
end of the term under any employment agreement between the Company and the
Participant other than as a result of the Participant’s death or Disability and
other than due to a Change in Control, (ii) the Participant’s employment
agreement is not renewed by the Participant at the end of its initial term, or
(iii) the Company provides notice to the Participant that his employment
agreement will not be renewed, any Restricted Shares hereunder shall be
forfeited.

    7. Provisions of Plan Control. This Award Agreement is subject to all the
terms, conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that this Award Agreement conflicts or is inconsistent with the terms,
conditions and provisions of the Plan, the Plan shall control, and this Award
Agreement shall be deemed to be modified accordingly, provided that to the
extent the Plan provides the Committee with discretion to determine the terms of
the Restricted Shares, the exercise of such discretion shall not be considered
to be inconsistent with the terms of the Plan. This Award Agreement contains the
entire understanding of the parties with respect to the subject matter hereof
and supersedes any prior agreements between the Company and the Participant with
respect to the subject matter hereof.   8. Amendment. The Committee may amend,
modify or terminate this Award Agreement without approval of the Participant;
provided, however, that such amendment, modification or termination shall not,
without the Participant’s consent, reduce or diminish the value of the award
hereunder determined as if it had been fully vested (i.e., as if all
restrictions on the Restricted Shares hereunder had expired) on the date of such
amendment or termination.   9. Notices. All notices or other communications
required or permitted to be given under this Award Agreement to the Company
shall be in writing and shall be deemed to have been duly given if delivered
personally or mailed, postage pre-paid, as follows: (i) if to the Company, at
its principal business address to the attention of the Secretary; and (ii) if to
the Participant, at the last address of the Participant known to the Company at
the time the notice or other communication is sent.  

--------------------------------------------------------------------------------